UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Common stocks 97.92% (Cost $98,526,795) China 28.53% Anhui Conch Cement Co. Ltd. 310,000 2,245,600 Bank of China Ltd. 5,499,000 2,732,545 China Construction Bank Corp. 6,476,000 5,192,705 China Life Insurance Co. Ltd. 1,440,000 6,397,747 China Petroleum and Chemical Corp. (Sinopec) 2,311,000 2,077,773 China Shenhua Energy Co. Ltd. 588,500 2,392,008 Dongfeng Motor Group Co. Ltd. 2,872,000 3,048,854 Huaneng Power International, Inc. 950,000 748,489 Industrial & Commercial Bank of China 8,810,000 6,305,664 Maanshan Iron and Steel Co. Ltd. 1,870,000 1,449,335 PetroChina Co. Ltd. 2,593,000 3,059,168 Tencent Holdings Ltd. 223,400 3,013,174 ZTE Corp. 515,504 2,246,216 Hong Kong 40.64% Angang Steel Co Ltd. 298,000 678,352 Bank of Communications Co. Ltd. 1,870,000 2,290,645 BOC Hong Kong (Holdings) Ltd. 907,000 1,912,258 Cheung Kong (Holdings) Ltd. 288,000 3,698,338 China Citic Bank 1,000,000 690,864 China Everbright Ltd. 250,000 780,956 China Mobile Ltd. 690,000 7,211,813 China National Materials Co. Ltd. 1,761,000 1,658,312 China Overseas Land & Investment Ltd. 1,413,360 3,461,617 China Power New Energy Development Company Ltd. (I) 17,000,000 1,334,480 China Resources Land Ltd. 1,080,000 2,602,233 Citic Pacific Ltd. 482,000 1,376,877 CNOOC Ltd. 3,157,000 4,223,128 CNPC Hong Kong Ltd. 1,000,000 1,016,838 Daphne International Holdings Ltd. 2,220,000 1,503,245 Golden Eagle Retail Group Ltd. 1,270,000 1,667,500 Hong Kong Exchange & Clearing Ltd. 128,000 2,393,186 Hutchison Whampoa Ltd. 315,000 2,337,994 Li & Fung Ltd. 410,000 1,195,263 Lifestyle International Holdings Ltd. 736,500 1,113,728 Melco International Development Ltd. 1,909,000 1,227,554 MTR Corp. Ltd. 408,000 1,475,889 New World Development Co. Ltd. 973,000 2,318,943 Orient Overseas International Ltd. (I) 300,000 1,666,177 Shun Tak Holdings Ltd. 2,150,000 1,761,832 Sino Land Co. Ltd. 930,000 1,872,465 Sun Hung Kai Properties Ltd. 191,000 2,862,640 TCL Multimedia Technology Holdings Ltd. (I) 2,534,000 1,342,940 Zijin Mining Group Co. Ltd. 650,000 607,712 Taiwan 28.75% Acer, Inc. 636,300 1,341,784 Asia Cement Corp. 858,000 917,714 AU Optronics Corp. 1,740,000 1,935,584 Catcher Technology Co. Ltd. 240,000 672,871 China Steel Corp. 1,460,200 1,410,616 Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Taiwan (continued) Coretronic Corp. 1,648,000 1,956,173 Epistar Corp. 500,000 1,365,197 Far Eastern Textile Co. Ltd. 1,935,000 2,181,753 First Financial Holding Co. Ltd. 4,977,500 3,063,794 Fubon Financial Holding Co. Ltd. 4,115,000 4,219,187 HON HAI Precision Industry Co. Ltd. 1,184,900 4,099,454 MediaTek, Inc. 124,248 1,785,226 Quanta Computer, Inc. 1,111,000 2,106,008 Radiant Opto-Electronics Corp. 1,318,400 1,910,434 Simplo Technology Co. Ltd. 225,500 989,584 Soft-World International Corp. 277,000 1,612,414 Taiwan Fertilizer Co. Ltd. 835,000 2,646,222 Taiwan Semiconductor Manufacturing Co. Ltd. 3,232,090 5,801,170 Uni-President Enterprises Corp. 550,000 570,721 Yuanta Financial Holding Co. Ltd. 900,000 647,175 Total investments (Cost $98,526,795) 97.92% Liabilities in excess of other assets 2.08% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $99,178,615. Net unrealized appreciation aggregated $41,247,523, of which $42,803,132 related to appreciated investment securities and $1,555,609 related to depreciated investment securities. Page 2 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P . M . , Eastern Time . Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs 3 reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total China - $ 40,909,278 - $ 40,909,278 Hong Kong - 58,283,779 - Taiwan - 41,233,081 - Total Investments in Securities - - Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Risks of investing in the Greater China region Investments in the Greater China region are subject to special risks, such as less developed or less efficient trading markets, restrictions on monetary repatriation and possible seizure, nationalization or expropriation of assets. Investments in Taiwan could be adversely affected by its political and economic relationship with China. In addition, the willingness of the Chinese government to support the Chinese and Hong Kong economies and markets is uncertain, and changes in government policy could significantly affect these markets. Consequently, the Fund may experience greater price volatility and significantly lower liquidity than a portfolio invested solely in equity securities of U.S. issuers. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
